                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:14-CV-201-BR


Jessie Lisane, Jr., et al.,                  )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           )
                                             )
Murphy-Brown LLC,                            )
                                             )
        Defendant.                           )
----------------------------- )
              ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

        This matter comes before the undersigned on the motion of the movant, Andrew James,

Administrator of the Estate of Betty Ann Smith James, requesting that he be substituted as the

Plaintiff.

        Finding good cause is shown, the Court hereby grants the motion and orders that Andrew

James, Administrator of the Estate of Betty Ann Smith James, is substituted as the Plaintiff for

the decedent, and the caption should be modified to substitute for Betty Ann Smith James the

following: "Andrew James, Administrator of the Estate of Betty Ann Smith James."

        So ordered, this the 15th day of October, 2018.




                                      Robert B. Jones, Jr.
                                      United States Magistrate Judge
